 

Exhibit 10.1

 

Execution Version

 

BOARD REPRESENTATION AGREEMENT

 

THIS BOARD REPRESENTATION AGREEMENT, dated as of August 1, 2019 (this
“Agreement”), is entered into by and between Archrock, Inc., a Delaware
corporation (the “Company”), and JDH Capital Holdings, L.P., a Texas limited
partnership (“JDH”). The Company and JDH are herein referred to as the
“Parties.” Capitalized terms used but not defined herein shall have the meaning
assigned to such terms in that certain Asset Purchase Agreement, dated as of
June 23, 2019, by and between Archrock Services, L.P., a Delaware limited
partnership and a wholly owned subsidiary of the Company (“ASLP”), the Company
and Elite Compression Services, LLC, a Delaware limited liability company
(“Elite”) (the “Purchase Agreement”).

 

Recitals

 

WHEREAS, JDH is an Affiliate of Elite;

 

WHEREAS, this Agreement is entered into in connection with the transactions
contemplated by the Purchase Agreement, pursuant to which ASLP agreed to
purchase from Elite, and Elite agreed to sell to ASLP, substantially all of the
assets of Elite, in exchange for (i) an amount of cash equal to $205,000,000 and
(ii) 21,656,683 newly issued shares of common stock, par value $0.01 per share
(“Company Common Stock”), of the Company, issued to JDH;

 

WHEREAS, pursuant to Section 6.16 of the Purchase Agreement, the Company agreed
to take such action prior to Closing as is necessary to (i) increase the number
of positions on the board of directors of the Company (the “Board”) by one and
(ii) cause an individual designated by Elite and satisfying the independence
standards under the rules of the New York Stock Exchange and reasonably
acceptable to the Company (any such individual, including, for the avoidance of
doubt, the Initial Seller Designee (as defined below) or any Replacement
Designee (as defined below), a “Seller Designee”) to be appointed to the Board
until the next annual meeting of stockholders of the Company, in each case
effective as of the Closing Date; and

 

WHEREAS, to induce the parties thereto to enter into the transactions
contemplated by the Purchase Agreement, each of the Parties is required to
deliver this Agreement, duly executed by each of the Parties, contemporaneously
with the closing of the transactions contemplated by the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:

 

Agreement

 

Section 1.                Director Designation Rights.

 

(a)               General. Beginning on the date of this Agreement and ending on
the Designation Right Termination Date (as defined below), the Company shall
include a Seller Designee meeting the requirements set forth in Section 2 on the
slate of nominees for election to the Board at each annual meeting of
stockholders of the Company (and shall recommend in the proxy statement to be
distributed in connection with the applicable annual meeting that stockholders
vote in favor of such Seller Designee’s election) for so long as JDH continues
to satisfy the Minimum Holding Threshold (as defined below). For purposes of
this Agreement, the “Designation Right Termination Date” shall be the date on
which JDH or its successors (together with all Affiliates of such Person) ceases
to hold on an aggregate basis at least 7.5% of the then-issued and outstanding
shares of Company Common Stock (the “Minimum Holding Threshold”). The initial
Seller Designee designated pursuant to this Section 1(a) as of the Closing Date
(and who shall be appointed by the Company to the Board as of the Closing Date)
is Jeffery D. Hildebrand (the “Initial Seller Designee”), subject to and
conditioned upon the Initial Seller Designee’s execution of a Confidentiality
and Non-Disclosure Agreement in the form attached hereto as Annex A (the
“Confidentiality Agreement”), dated as of the Closing Date. JDH may elect, at
its sole discretion, to designate a new individual to serve as the Seller
Designee at any time by written notice to the Company; provided, that such
Person has executed the Confidentiality Agreement.

 



 

 

 

(b)               Removal of Designee. Directors of the Company are subject to
removal pursuant to the applicable provisions of the organizational documents of
the Company; provided, however, for as long as this Agreement remains in effect,
subject to applicable law, the Seller Designee or any Replacement Designee may
only be removed or required to resign with the consent of JDH. JDH may remove or
cause the Seller Designee to resign from the Board at any time, with or without
cause.

 

(c)               Vacancies; Replacement Designee. Prior to the Designation
Right Termination Date, any vacancy created by the death, resignation or removal
of the Seller Designee shall, upon receipt of written instructions from JDH (or
such successors or Affiliates holding the Minimum Holding Threshold) identifying
a replacement designee who satisfies the requirements of a Seller Designee set
forth in Section 2 (the “Replacement Designee”), be filled by the Board pursuant
to such instructions within three business days of receipt of such instructions.
Prior to the Designation Right Termination Date, such Replacement Designee shall
serve until the Company’s next ensuing annual meeting of stockholders and, at
such meeting and each subsequent annual meeting of stockholders of the Company,
shall be included on the slate of nominees for election to the Board and
recommended by the Board in accordance with the terms of this Agreement. The
resignation by any Seller Designee shall not be effective until JDH shall have
designated a Replacement Designee pursuant to this Section 1(c). For the
avoidance of doubt, any Seller Designee that ceases to be a member of the Board
(whether by removal, retirement or otherwise) can only be replaced by JDH
pursuant to the terms of this Agreement; provided, however, that if JDH fails to
designate a Replacement Designee within 30 days of any vacancy of the Seller
Designee, the Company may appoint an interim successor director until JDH makes
such designation.

 

(d)               D&O Insurance. At all times Seller Designees and Replacement
Designees (i) while serving as a member of the Board, shall be entitled to
coverage under any “directors’ and officers’” liability insurance maintained by
the Company (or any Person on behalf of the Company) and (ii) shall be entitled
to all other rights to indemnification, advancement of expenses and exculpation,
in each case, as are then made available to any other present or former member
of the Board (in such capacity). For clarity, no adverse amendment to such
rights will be effective as to a Seller Designee or Replacement Designee on a go
forward basis without such Seller Designee or Replacement Designee’s written
consent.

 



2

 

 

(e)               Business Opportunities. Without limiting the effect of this
Agreement or the Purchase Agreement, from and after the the date hereof, to the
fullest extent permitted by applicable law, the Company, on behalf of itself and
its Subsidiaries (including ASLP), renounces any interest or expectancy of the
Company and its Subsidiaries in, or in being offered an opportunity to
participate in, any business opportunities that are from time to time presented
to JDH or any of its Affiliates (whether present or future) or any of their
respective Representatives, Affiliates or Subsidiaries, including any director
(including, for the avoidance of doubt, any Seller Designee or Replacement
Designee) of the Company who is also an Affiliate or Subsidiary of JDH or a
Representative of such an Affiliate or Subsidiary of JDH (each, a “Specified
Party”), even if the business opportunity is one that the Company or its
Subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so, and no Specified Party
shall have any duty to communicate or offer any such business opportunity to the
Company or be liable to the Company or any of its Subsidiaries or any
equityholder, including for breach of any fiduciary or other duty, as a
director, or equityholder or otherwise, unless, in the case of a Person who is a
director (including, for the avoidance of doubt, any Seller Designee or
Replacement Designee) of the Company, such business opportunity is offered to
such director in his or her capacity as a director of the Company. The Company
has taken and agrees to take such action (including through the Board) as is
necessary to give full effect to the renunciation contemplated by this Section
1(e).

 

(f)               Termination of Designation Rights. Upon the Designation Right
Termination Date, the right of JDH (or such successors or Affiliates holding the
Minimum Holding Threshold) to designate a Seller Designee shall terminate and,
if requested in writing by the Board, the Seller Designee then serving on the
Board, promptly shall resign as a member of the Board. If the Seller Designee
does not resign upon such request, then a majority of the other directors then
serving on the Board may remove the Seller Designee as a member of the Board.

 

(g)               Conflicts of Interest; Recusal; No Compensation.
Notwithstanding any rights to be granted or provided to a Seller Designee
hereunder, the Board may exclude the Seller Designee from access to any Board or
Committee materials or information or meeting or portion thereof or written
consent if the Board determines, in good faith (after reasonable consultation
with the Seller Designee regarding the reasons therefor), that including the
Seller Designee in discussions relating to such determination or providing the
Seller Designee with such access would reasonably be expected to result in a
conflict of interest with the Company; provided, that (i) such exclusion shall
be limited to the portion of the Board or Committee material or information
and/or meeting or written consent that is the basis for such exclusion and shall
not extend to any portion of the Board or Committee material and/or meeting that
does not involve or pertain to such exclusion and (ii) the Seller Designee shall
be given reasonable prior written notice of such exclusion (or, if prior notice
is not practicable, as promptly as practical thereafter). The matters set forth
on Annex B hereto shall be deemed to involve a conflict of interest with the
Company (it being understood that Annex B has been provided for illustrative
purposes and, for the avoidance of doubt, the exclusion of a matter from Annex B
shall not be deemed an indication or determination that such matter does not
involve a conflict of interest). Subject to the foregoing provisions of this
clause (g), a Seller Designee shall receive the same information provided to
other members of the Board, at the same time as such information is provided to
other members of the Board and including monthly information packages, shall be
provided with reasonable access to management and shall be entitled to receive
customary reimbursement of fees and expenses incurred in connection with his or
her service as a member of the Board and/or any Committee thereof consistent
with the Company’s policies applicable to the other members of the Board. A
Seller Designee shall not be entitled to compensation from the Company,
including compensation paid to other directors of the Company in the ordinary
course.

 



3

 

 

Section 2.                Director Qualifications. Any Seller Designee shall be
required to have the following qualifications, as determined in the reasonable
judgment of a majority of the other members of the Board: (a) such Seller
Designee shall be required to have the requisite skill and experience to serve
as a director of a public company and (b) such Seller Designee shall not have
been prohibited from serving as a director pursuant to any rule or regulation of
the Securities and Exchange Commission or any national securities exchange on
which shares of the Company Common Stock are listed or admitted to trading. JDH
agrees (x) upon the Company’s request to timely provide the Company with
accurate and complete information relating to any Seller Designee as may be
required to be disclosed by the Company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or the Securities Act of 1933, as amended
(the “Securities Act”), and the rules and regulations promulgated thereunder and
(y) to cause such Seller Designee to comply with the Section 16 obligations
under the Exchange Act. Any Seller Designee shall be required to agree to and be
bound by any policies or procedures of the Board that are applicable to other
non-employee directors, including, for the avoidance of doubt, the Company’s
insider trading policy, corporate governance guidelines and code of business
conduct.

 

Section 3.                Miscellaneous.

 

(a)               Entire Agreement. This Agreement is intended by the Parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the Parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings other than those set forth or referred to
herein with respect to the rights granted by the Company, JDH, the Seller
Designee or any of their respective Affiliates. This Agreement supersedes all
prior agreements and understandings between the Parties with respect to the
subject matter hereof.

 

(b)               Notices. All notices and demands provided for in this
Agreement shall be in writing and shall be given as provided in the Purchase
Agreement.

 

(c)               Interpretation. Section references in this Agreement are
references to the corresponding Section to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
Whenever any determination, consent or approval is to be made or given by a
Party, such action shall be in such Party’s sole discretion, unless otherwise
specified in this Agreement. If any provision in this Agreement is held to be
illegal, invalid, not binding or unenforceable, (i) such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid, not binding or unenforceable provision had never comprised a
part of this Agreement, and the remaining provisions shall remain in full force
and effect and (ii) the Parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded, and if the last day of such period is a non-Business Day, the period
in question shall end on the next succeeding Business Day. Any words imparting
the singular number only shall include the plural and vice versa. The words such
as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this Agreement as
a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The division of this Agreement into Sections and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.

 



4

 

 

(d)               Governing Law; Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of Laws. Any action against any Party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the Parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. Each of the Parties hereby
irrevocably waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

 

(e)               Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(f)                No Waiver; Modifications in Writing.

 

(i)                 Delay. No failure or delay on the part of any Party in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a Party at law or
in equity or otherwise.

 

(ii)              Specific Waiver. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective unless signed by each of the Parties hereto
affected by such amendment, waiver, consent, modification or termination. Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement and any consent to any departure
by a Party from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given. Except where notice is specifically required by this Agreement, no notice
to or demand on a Party in any case shall entitle such Party to any other or
further notice or demand in similar or other circumstances. Any investigation by
or on behalf of any Party shall not be deemed to constitute a waiver by the
Party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.

 



5

 

 

(g)               Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different Parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute one and the same agreement. The exchange of copies of this Agreement
and of signature pages by facsimile or electronic transmission constitutes
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement. Signatures of the Parties transmitted by
facsimile or electronic transmission will be deemed to be their original
signatures for any purpose whatsoever.

 

(h)               Binding Effect; Assignment. This Agreement will be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by any
Party hereto without the prior written consent of each of the other Parties.

 

(i)                 Independent Counsel. Each of the Parties acknowledges that
it has been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent counsel.
Each Party and its counsel cooperated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto will be deemed the work product of the Parties and may not be construed
against any Party by reason of its preparation. Accordingly, any rule of Law or
any legal decision that would require interpretation of any ambiguities in this
Agreement against the Party that drafted it is of no application and is hereby
expressly waived.

 

(j)                 Specific Enforcement. Each of the Parties acknowledges and
agrees that monetary damages would not adequately compensate an injured Party
for the breach of this Agreement by any Party, that this Agreement shall be
specifically enforceable and that any breach or threatened breach of this
Agreement shall be the proper subject of a temporary or permanent injunction or
restraining order without a requirement of posting bond. Further, each Party
hereto waives any claim or defense that there is an adequate remedy at law for
such breach or threatened breach.

 

(k)               Further Assurances. Each of the Parties hereto shall, from
time to time and without further consideration, execute such further instruments
and take such other actions as any other Party hereto shall reasonably request
in order to fulfill its obligations under this Agreement to effectuate the
purposes of this Agreement, including to ensure that the obligations of the
Company under this Agreement survive and bind any successor of the Company
(including as a result of an acquisition of the Company).

 

[Signature Page Follows.]

 

6

 

 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 ARCHROCK, INC.       By: /s/ D. Bradley Childers  Name: D. Bradley Childers
 Title: President and Chief Executive Officer            JDH CAPITAL HOLDINGS,
L.P.       By: JDH Capital Company, its general partner       By: /s/ Ryan
Connelly  Name:   Ryan Connelly  Title: Managing Director

 

Signature Page to Board Representation Agreement

 



 

 

 

Annex A

Form of Confidentiality and Non-Disclosure Agreement

 

This Confidentiality and Non-Disclosure Agreement (this “Agreement”) is made
this August 1, 2019, by and between Archrock, Inc. (the “Company”) and Jeffery
D. Hildebrand (the “Recipient”). The Company and the Recipient are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Recipient is a member of the Board of Directors (“Board”) of the
Company or a person who may be granted by the Board, from time to time, the
opportunity to attend meetings of the Board and to receive materials delivered
to members of the Board;

 

WHEREAS, in connection with such activities, the Recipient may receive certain
information considered to be proprietary or confidential by the Company; and

 

WHEREAS, the Parties desire to maintain the confidentiality of information
provided by the Company to the Recipient and to provide a procedure designed to
protect such proprietary or confidential information from unauthorized use and
disclosure.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the Parties agree as follows:

 

1.                  The term “Information,” as used in this Agreement, shall
mean any and all non-public, confidential and/or proprietary information
furnished or disclosed, on or after the date hereof, to the Recipient by the
Company or on the Company’s behalf, whether such information is written, oral or
graphic, and whether included in any analyses, compilations, studies, reports,
or other documents or presentations, including but not limited to, financial
plans and records, marketing plans, business strategies and relationships with
third parties, present and proposed products, trade secrets, information
regarding customers and suppliers, strategic planning and systems, and
contractual terms.

 

2.                  Except to the extent set forth in a written consent to
disclosure of Information from the Board, the Recipient shall consider the
Information received from the Company confidential and proprietary, shall take
all reasonable actions to protect and maintain the confidentiality of such
Information and protect such Information from disclosure in any form whatsoever.
Such actions shall include, without limitation, not discussing the Information
with any present or past stockholder or employee of the Company who is not
subject to an agreement with the Company in the same form as this Agreement
without the prior written consent of the Board; provided, however, that the
parties agree that, so long as the Recipient is a member of the Board, he or she
shall be entitled to discuss Information with present employees of the Company
in the exercise of her or his duties as a member of the Board.

 

3.                  Notwithstanding anything contained in this Agreement to the
contrary, the Recipient may disclose the Information received from the Company
with the individuals listed on Schedule A hereto.1

 





 



1 Schedule A to include the designee’s counsel and officers, employees and
professional advisors of JDH Capital (including legal, tax and accounting
advisors and Jason Rebrook).

 



A-1

 

 

4.                  Following receipt of a written request from the Board, the
Recipient shall deliver to the Company or destroy (at the Recipient’s option)
any copies of the Information in the Recipient’s possession, and the Recipient
shall certify in writing to its compliance with this Section 4. Notwithstanding
the foregoing, however, the Recipient may retain copies of the Information for
reasonable legal or regulatory purposes.

 

5.                  The Parties agree that no failure or delay by a Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof.

 

6.                  Notwithstanding anything to the contrary, the term
“Information” shall not include any information that:

 

a.is or becomes generally known or available to the public through no breach
hereof by the Recipient;

 

b.was lawfully obtained by the Recipient other than in her or his capacity as a
member of the Board;

 

c.was independently developed by or for the Recipient, or acquired by the
Recipient, without any use of or reference to such Information; or

 

d.was obtained from, or available to the Recipient by, a third party which, to
the Recipient’s knowledge, was not bound by any confidentiality obligation to
Company which would prohibit such third party from disclosing such information
to the Recipient.

 

7.                  In the event that the Recipient is compelled, requested or
required (orally or in writing) by a regulatory authority, law, regulation, oral
questions, requests for information or documents, interrogatories, subpoena,
court order, deposition, administrative proceeding, inspection, audit, civil
investigative demand, formal or informal investigation by any government
authority or agency or other similar legal process to disclose any Information,
the Recipient shall provide to the Company in writing prompt notice (if legally
permissible and practicable) of any such request or requirement so that the
Company may, at its own cost, intervene and seek an appropriate protective order
or waive certain of the Recipient’s obligations under this Agreement. Failing
the entry of a protective order or the receipt of a waiver hereunder, if the
Recipient, on the advice of its counsel, is required or compelled to disclose
Information, the Parties agree that the Recipient may disclose that portion of
Information that, on the advice of the Recipient’s counsel, the Recipient is
required or compelled to disclose. In any event, the Recipient shall reasonably
cooperate with the Company, at the Company’s own cost, to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Information.

  



A-2

 

 

8.                  This Agreement constitutes the entire agreement of the
Parties with respect to any obligation which the Parties have to protect
Information disclosed to them, and supersedes any prior or contemporaneous
agreements and understandings in connection therewith. This Agreement may be
amended, waived, revoked or terminated only by a written agreement signed by
both Parties which makes specific reference to this Agreement.

 

9.                  The Parties acknowledge and agree that the Company may be
irreparably damaged by any breach of this Agreement. In addition to the rights
and remedies otherwise available at law or in equity, the Parties agree that the
Company shall be entitled to seek equitable relief, including an injunction or
specific performance, in the event of any breach of this Agreement by the
Recipient. Further, in the event that the Board determines that the Recipient
has breached this Agreement, at the request of the Board, the Recipient shall
tender his or her resignation from the Board.

 

10.                  This Agreement may be executed in multiple counterparts
each of which shall be deemed an original hereof and all of which when taken
together shall constitute one and the same document. The provisions of this
Agreement shall be in addition to, and shall not in any way reduce or modify,
the duties of any member of the Board with respect to the matters contained
herein under the Company’s certificate of incorporation or bylaws or under
applicable Delaware fiduciary or other law.

 

11.                  This Agreement shall be governed by the laws of the State
of Delaware, without regard to conflicts of law principles.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

ARCHROCK, INC.

 



 

By: /s/ D. Bradley Childers    /s/ Jeffery D. Hildebrand   Name: D. Bradley
Childers    Name of Recipient: Jeffery D. Hildebrand Title: president and chief
executive officer     

 

A-3

 

 

Annex B

Conflicts of Interest

 

·Any matter relating to Hilcorp Energy Company, Harvest Midstream Company or any
of their Affiliates, including matters related to providing services to such
parties.

 

·Pricing terms of contract compression services, rental of equipment,
aftermarket services, parts sales, compression installation services and
ancillary services (collectively, “Pricing Terms”) provided by the Company to
its customers.

 

·Allocations of capital expenditures or horsepower in support of commercial
relationships of the Company.

 

·Information with respect to potential mergers, acquisitions, divestitures and
purchase-leaseback opportunities, to the extent of Pricing Terms or specific,
confidential customer information contained therein.

 

·Pricing terms from the Company’s major suppliers.

 



B-1

